                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

    UNITED STATES OF AMERICA                       )
         v.                                        )                CR No. 6:19-239
                                                   )
    SCOTT A. KOHN FUTURE INCOME                    )
    PAYMENTS, LLC; JOSEPH P. HIPP;                 )
    KRAIG S. AIKEN, AND DAVID N.                   )
    KENNEALLY                                      )
                                                   )     SHURWEST LLC’S MOTION TO
           Defendants.                             )    INTERVENE AND MEMORANDUM
                                                   )            IN SUPPORT
                                                   )
                                                   )
    IN Re: RECEIVER FOR SCOTT A.                   )
    KOHN, FUTURE INCOME PAYMENTS,                  )
    LLC, JOSEPH P. HIPP, KRAIG S. AIKEN,           )
    AND DAVID N. KENNEALLY                         )          C.A. No. 6:19-cv-01112-BHH

          Pursuant to Federal Rule of Civil Procedure 24, Shurwest LLC (“Shurwest”) respectfully

moves to intervene in this matter in order to address the issues raised in the “Motion to Clarify or

in the Alternative Partially Lift Stay Order and Memorandum in Support” (Doc. 30) filed by non-

parties “398 individuals and families across the country”1 (“Movants”). As set forth below,

Shurwest has an interest in this matter and in the Court’s ruling regarding the applicability of the

Stay Order (Doc. 9), and it therefore respectfully requests that it be permitted to intervene.

                                             Background

          On January 6, 2020, Movants sought permission to intervene as of right pursuant to Federal

Rule of Civil Procedure 24(a) and for permissive intervention under Federal Rule of Civil

Procedure 24(b), claiming they have a stake in the outcome of this matter. Doc. 30 at 6-10.

Movants further sought clarification as to whether the Court’s Stay Order applies to cases brought



1
    Doc. 30 at p. 2. The identities of the Movants are not disclosed.

SHURWEST LLC’S MOTION TO INTERVENE
AND MEMORANDUM IN SUPPORT                                                                        Page 1
by FIP investors who are pursuing their own recovery, separate from the receivership, for harm

suffered as a result of the conduct of FIP and other FIP Receivership Entities2—namely Melanie

Jo Schulze-Miller and MJSM Financial LLC (“MJSM”) (the “MJSM Cases”). Id. at 2-3.

          Shurwest has a vested interest in this Court’s decision in connection with the Movants’

request and the applicability of the Stay Order to the MJSM Cases; among other things, Shurwest

is a party to the MJSM Cases, and plaintiffs in those cases have sought to hold Shurwest liable for

the conduct of Schulze-Miller and MJSM. Shurwest provided a Notice of Motion to Intervene

(Doc. 31) on January 8, 2020, and it now files its Motion to Intervene and Memorandum in

Support. Concurrently herewith and subject to its request to intervene, Shurwest also files its

Response to Movants’ Motion to Clarify, addressing the substantive issues related to the

applicability of the Stay Order.

                                            Legal Standard

          Federal Rule of Civil Procedure 24 provides for the intervention of parties upon motion to

the Court. Parties may move for intervention as of right pursuant to Rule 24(a)(2) and for

permissive intervention pursuant to Rule 24(b).

          Rule 24(a) provides that “the court must permit anyone to intervene who[] . . . claims an

interest relating to the property or transaction that is the subject of the action, and is so situated

that disposing of the action may as a practical matter impair or impede the movant’s ability to

protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

24(a)(2). A party seeking intervention as a matter of right under Rule 24(a) must meet the

following requirements: “(1) the application to intervene must be timely; (2) the applicant must

have an interest in the subject matter of the underlying action; (3) the denial of the motion to


2
    This Motion uses that term as it is defined in the Court’s receivership order. Doc. 7 at p. 2.

SHURWEST LLC’S MOTION TO INTERVENE
AND MEMORANDUM IN SUPPORT                                                                       Page 2
intervene would impair or impede the applicant’s ability to protect its interest; and (4) the

applicant’s interest is not adequately represented by the existing parties to the litigation.” Houston

Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999) (citing Fed. R. Civ. Proc. 24(a); Newport

News Shipbuilding & Drydock Co. v. Peninsula Shipbuilders’ Ass’n, 646 F.2d 117, 120 (4th Cir.

1981)).

          Pursuant to Rule 24(b), “the court may permit anyone to intervene who[] . . . has a claim

or defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b). Permissive intervention under Rule 24(b) “is left to the broad discretion of the Court and

should be construed liberally in favor of intervention.” S.C. Elec. & Gas Co. v. Whitfield, No.

3:18-CV-01795-JMC, 2018 WL 3470660, at *3 (D.S.C. July 18, 2018) (quoting Savannah

Riverkeeper v. U.S. Army Corps of Eng’rs, No. CV 9:12-610-RMG, 2012 WL 13008326, at *2

(D.S.C. Aug. 14, 2012)). “Permissive intervention . . . is appropriate in circumstances in which

(1) the application is timely; (2) the moving party’s claim or defense and the main action have a

common question of law or fact; and (3) the proposed intervention will not unduly delay or

prejudice the adjudication of the original parties’ rights. Capacchione v. Charlotte-Mecklenburg

Bd. of Educ., 179 F.R.D. 502, 504 (W.D.N.C. 1998) (quoting Hill v. Western Electric Co., 672

F.2d 381, 386 (4th Cir. 1982)).

                                    Argument and Authorities

          The Court should grant Shurwest’s request to intervene in this matter both as of right,

pursuant to Rule 24(a), and as permissive intervention pursuant to Rule 24(b).

          1. Shurwest should be granted leave to intervene as of right.

          Shurwest should be granted leave to intervene as of right pursuant to Rule 24(a) because

(1) its application to intervene is timely, filed as soon as practicable after Movants’ Motion to

Clarify, and in the early stages of this receivership proceeding; (2) Shurwest has an interest in the

SHURWEST LLC’S MOTION TO INTERVENE
AND MEMORANDUM IN SUPPORT                                                                      Page 3
subject matter of the underlying action because the Stay Order imposed by this Court controls

whether other related cases brought against Shurwest (e.g., the MJSM Cases) can proceed or must

be stayed; (3) the denial of the motion to intervene would impede Shurwest’s ability to protect its

interests, both related to this Court’s ruling on the applicability of the Stay Order and in the MJSM

Cases, in which courts have indicated that the extent of the stay is for this Court to decide3; and

(4) Shurwest’s interest is not adequately represented by the existing parties to the litigation,

because neither the receiver nor the FIP Receivership Entities are aligned with Shurwest, and

because Movants appear to be aligned with plaintiffs pursuing claims against Shurwest in the

MJSM Cases and therefore represent interests adverse to Shurwest’s. See Houston Gen. Ins. Co.,

193 F.3d at 839 (setting forth Rule 24(a) standard); Maxum Indem. Co. v. Biddle Law Firm, PA,

329 F.R.D. 550, 557 (D.S.C. 2019) (granting motion to intervene as of right). Because Shurwest

has a vested interest in this Court’s ruling on the applicability of the stay—and in fact has a duty

to other courts to report on this Court’s decision on this matter—it should be granted leave to

intervene as of right.

       2. Shurwest should be granted permission to intervene.

       Even if the Court finds that intervention as of right is not warranted, Shurwest should still

be permitted to intervene pursuant to Rule 24(b) because (1) Shurwest’s motion to intervene is

timely, as explained above; (2) Shurwest has an interest in clarifying the scope of the Stay Order

and therefore seeks to intervene on the same questions of law and fact as are at issue in this

proceeding; and (3) the intervention will not unduly delay or prejudice the original parties because



3
  See, e.g., Ciofoletti v. Securian Fin. Grp., No. 0:18-cv-03025-JNE-ECW (Doc. 117) (D. Minn.
Jan. 21, 2020) (staying case, earlier this week, “pending a decision in the matter In re Receiver for
Scott A. Kohn, Future Income Payments, LLC, et al., No. 6:19-cv-1112 (D.S.C.) . . . regarding the
reach of a stay issued by that court to the present litigation.”). A true and correct copy of that order
is attached as Exhibit A.
SHURWEST LLC’S MOTION TO INTERVENE
AND MEMORANDUM IN SUPPORT                                                                        Page 4
resolving the question regarding the Stay Order will not prevent the receiver from collecting

receivership assets and distributing them to investors. Importantly, none of the other parties to this

case (or even to the MJSM Cases) can adequately represent Shurwest’s interests in presenting

arguments regarding the extent of the stay; among other things, the Shurwest is not aligned with

any other party and has potential third-party claims against other FIP Receivership Entities (even

though it is prohibited from asserted them pursuant to the Stay Order). See S.C. Elec. & Gas Co.,

2018 WL 3470660, at *6 (granting permission for State House Speaker and Senate President to

intervene, even where defendants were other state officials and additional state agency and

officials intended to submit brief as amici curiae, because defendants and amici curiae could not

adequately represent intervenors’ interests and lacked the knowledge necessary to advance

intervenors’ arguments).

       For these reasons, and because the Court has “broad discretion” to grant permission to

intervene and is required to construe requests “liberally in favor of intervention,” Shurwest should

be permitted to intervene in this case. Id. at *3.

                                             Conclusion

       For the foregoing reasons, Shurwest respectfully requests that it be granted leave to

intervene in this case.




SHURWEST LLC’S MOTION TO INTERVENE
AND MEMORANDUM IN SUPPORT                                                                      Page 5
Dated: January 24, 2020                         Respectfully submitted,

                                                 /s/ IS Leevy Johnson
                                                IS Leevy Johnson
                                                Johnson Toal & Battiste, P.A.
                                                1615 Barnwell Street
                                                Columbia, S.C. 29292
                                                (803) 252-9700 (o)
                                                (803) 252-9102 (fax)
                                                islj@jtbpa.com

                                                Jason S. Lewis
                                                Pro Hac Vice Application Filed
                                                Texas Bar No. 24007551
                                                Jason M. Hopkins
                                                Pro Hac Vice Application Filed
                                                Texas Bar No. 24059969
                                                DLA PIPER LLP (US)
                                                1900 N. Pearl St., Ste. 2200
                                                Dallas, Texas 75201
                                                Telephone: 214-743-4546
                                                Facsimile: 972-813-6267
                                                Jason.Lewis@dlapiper.com
                                                Jason.Hopkins@dlapiper.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of January, 2020, the above-entitled document was
served on all counsel of record via the Court’s CM/ECF system.

                                                   /s/ IS Leevy Johnson
                                                   IS Leevy Johnson




SHURWEST LLC’S MOTION TO INTERVENE
AND MEMORANDUM IN SUPPORT                                                                 Page 6
